SO ORDERED.

SIGNED June 20, 2019.




                                    ________________________________________
                                    JOHN W. KOLWE
                                    UNITED STATES BANKRUPTCY JUDGE
     ____________________________________________________________

                    UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

In re:                                     Case No. 16-80162
Louisiana Pellets, Inc., et al.            (Jointly Administered)
                    Debtors
Craig Jalbert, Chapter 11 Liquidating      Chapter 11
Trustee,
                    Plaintiff
                                           Judge John W. Kolwe
v.

Wessel GmbH,                               Adv. Proc. No. 18-5015
                    Defendant

                         RULING FOLLOWING TRIAL

      In this case, the Trustee seeks to recover payments totaling approximately
€1,200,000.00 made by the Debtor, German Pellets Louisiana, LLC (or its parent
company), to the Defendant, Wessel GmbH. The Trustee contends that the payments
constitute constructive fraudulent transfers under 11 U.S.C. § 548(a)(1)(B) because
they were made while the Debtor was insolvent and provided the Debtor with less
than “reasonably equivalent value” for what was paid. Alternatively (or in addition),
the Trustee asserts that under the Louisiana revocatory action, made applicable via
11 U.S.C. § 544(b), the transfers should be avoided, and the payments recovered,




  18-05015 - #80 File 06/20/19 Enter 06/20/19 15:46:13 Main Document Pg 1 of 9
because the transfers caused or increased the Debtor’s insolvency. The Court held a
trial on April 12, 2019 and took the case under advisement. For the reasons set out
below, the Court concludes that the Debtor received “reasonably equivalent value,”
precluding the finding of a constructive fraudulent transfer under § 548(a)(1)(B), and
that the payments were made on an antecedent debt, precluding a Louisiana
revocatory action via § 544(b). Accordingly, the Court will enter a judgment in favor
of Wessel and against the Trustee.1

                                         Background

       The Debtor planned to operate a wood pellet manufacturing facility in Urania,
Louisiana, the construction of which was to be completed in two phases. The first
phase was successfully built and commenced operations, but the Debtor filed for
bankruptcy before the second phase could be completed. The Chapter 11 Liquidating
Trustee brought adversary proceedings against a number of contractors, including
Wessel, to recover payments the Debtor made toward construction of the doomed
second phase.
       With respect to this case, the Debtor and Wessel entered into a Purchase and
Installation Contract (the “Contract”) on January 21, 2013, for Wessel to provide
conveying and cooling equipment and render installation and technical services
related to both phases of the construction project. The Contract established similar
terms for both phases, providing that the Debtor would make milestone payments to
Wessel, some tied to calendar dates and some tied to certain other defined criteria.
Wessel would receive the final 10% milestone payment for each phase only upon
delivery and installation of the equipment in question. As noted, Phase I was
completed without incident and began production of the wood pellets.
       On February 11, 2014, the Debtor and Wessel executed a Change Order,
modifying the Contract so that Phase II would not go forward unless and until the
Debtor notified Wessel of its intent to do so. On April 16, 2015, the parties entered


   1The Court has jurisdiction over this core proceeding pursuant to 28 U.S.C. §§ 1334 and 157, and
venue is proper under 28 U.S.C. § 1409.

                                                2


  18-05015 - #80 File 06/20/19 Enter 06/20/19 15:46:13 Main Document Pg 2 of 9
into a second Change Order which directed Wessel to proceed with work on part of
Phase II, referred to by the parties as “Line B1.” Prior to the April 2015 Change
Order, Wessel issued an invoice to the Debtor for anticipated work on Phase II in the
amount of €200,000.00, which the Debtor paid on December 2, 2014. The remainder
of the Line B1 payments were made by German Pellets GmbH, a non-Debtor affiliate
or parent of the Debtor.
       Although Phase II was never completed, the evidence introduced at trial,
including the testimony of Detlef Trosiner, Wessel’s project manager, established that
Wessel actually commenced work on Line B1 of Phase II of the project. Specifically,
Mr. Trosiner testified that the Debtor’s proposed facility was much larger than
European wood pellet processing facilities and consequently required additional
design work, which Wessel performed. Additional design work was required of Wessel
when Phase II was further changed to Line B1. The evidence shows that Wessel
began construction of the equipment necessary for Line B1, but the Debtor filed for
bankruptcy before any substantial work had been conducted on Phase II at the
Urania facility, and thus Wessel never delivered any of the equipment. Notably,
under the terms of the Contract, Wessel was not obligated to deliver any of the
equipment because the Debtor stopped paying Wessel.
       The Trustee eventually brought this adversary proceeding, asserting a number
of theories. Pursuant to a pretrial stipulation, the only remaining triable claims are:
      whether the payments made by the Debtor and/or German Pellets GmbH to
       Wessel in connection with Phase II are avoidable constructive fraudulent
       transfers under 11 U.S.C. § § 548(a)(1)(B); and
      whether the payments are avoidable under non-bankruptcy law pursuant to
       11 U.S.C. § 544(b), specifically whether the payments caused or increased the
       Debtor’s insolvency sufficient to support a Louisiana revocatory action.
       Wessel filed a comprehensive motion for summary judgment, which the Court
heard on the morning of trial. Although there appeared to be good grounds for
summary judgment, the Court deferred ruling and instead held the trial, based in
part on the fact that Mr. Trosiner had traveled from Germany to testify, and there

                                           3


  18-05015 - #80 File 06/20/19 Enter 06/20/19 15:46:13 Main Document Pg 3 of 9
would be only one additional witness, a forensic accountant, who testified about the
source of the payments to Wessel. At the close of trial, the Court took the case under
advisement.

                                             Analysis

                          Constructive Fraudulent Transfer Claim
       With respect to constructive fraudulent transfers, § 548(a)(1)(B) provides that
“[t]he trustee may avoid any transfer . . . of an interest of the debtor in property, or
any obligation . . . incurred by the debtor, that was made or incurred on or within 2
years before the date of the filing of the petition, if the debtor voluntarily or
involuntarily . . . received less than a reasonably equivalent value in exchange for
such transfer or obligation” and at least one other condition is met, including the
Debtor’s being insolvent on the date of the transfer or becoming insolvent as a result
of the transfer. If the Debtor received “reasonably equivalent value,” then the transfer
is not avoidable under the plain terms of § 548(a)(1)(B), regardless of whether any
other criterion is met.2
       In In re Gulf Fleet Holdings, Inc., 491 B.R. 747 (Bankr. W.D. La. 2013), this
Court held that payments on an antecedent debt constitute “reasonably equivalent
value” so as to preclude a constructive fraudulent transfer claim. In that case, the
Trustee challenged certain payments totaling more than $1.5 million in management
fees and expense reimbursements under two agreements. This Court held that
because the payments were owed under the existing agreements, the Trustee could
not prevail on a constructive fraudulent transfer claim under § 548:
               The Trustee’s argument with respect to avoiding these
               payments as constructive fraudulent transfers runs into
               the immediate problem that the payments were made to
               satisfy an antecedent debt—the contractual obligations
               imposed by the CSA and PSA. By definition, Gulf Fleet
               received reasonably equivalent value from the satisfaction
               of its contractual obligations under these agreements. 11

   2  Consequently, because the Court concludes that the Debtor received “reasonably equivalent
value,” the forensic accountant’s testimony concerning the source of the payments, which pertains only
to other elements of the statute, is irrelevant.

                                                  4


  18-05015 - #80 File 06/20/19 Enter 06/20/19 15:46:13 Main Document Pg 4 of 9
               U.S.C. § 548(d)(2)(A) (defining “value” to include the
               “satisfaction or securing of a present or antecedent debt of
               the debtor.”) Given the definition of value in section 548,
               courts have uniformly held that such payments are not
               avoidable as constructively fraudulent transfers. See, e.g.,
               In re Southeast Waffles, LLC, 702 F.3d 850 (6th Cir. 2012)
               (“A dollar-for-dollar reduction in debt constitutes-as a
               matter of law-reasonably equivalent value....”); In re Sharp
               Intern. Corp., 403 F.3d 43 (2d Cir. 2005) (conveyance that
               satisfies an antecedent debt is not a fraudulent
               conveyance); In re Elrod Holdings Corp., 421 B.R. 700
               (Bankr. D. Del. 2010); In re IFS Financial Corp., 417 B.R.
               419, 441–42 (Bankr. S. D. Tex. 2009) (under relevant
               fraudulent conveyance law, “value” includes satisfaction of
               an antecedent debt); In re Central Ill. Energy Co–op. v.
               Camille’s of Canton, Inc., 2011 WL 3666611, at *4 (Bankr.
               C. D. Ill. Aug. 22, 2011) (debtor’s payment toward
               contractual obligations “discharged that liability and could
               not have been fraudulent....”). Here, the PSA and CSA
               defined and fixed Gulf Fleet’s obligation to pay specific
               lump sum management fees of approximately $500,000 per
               year as well as other fees, expense reimbursements, and
               commissions. (Complaint at ¶ 33). As a result, the Trustee
               cannot avoid these individual payments as constructive
               fraudulent transfers under section 548 based on the facts
               pled in the Complaint.3

       The Trustee argues in this case that the existence of an antecedent debt does
not, as a matter of law, preclude a finding that the Debtor failed to receive “reasonably
equivalent value” because it ultimately received none of the Line B1 equipment when
Phase II of the project failed. Even if the payment were not on an antecedent debt,
however, case law is clear that a debtor can receive “reasonably equivalent value”
even when that debtor fails to receive the full benefit of the contract. For example, in
In re Fairchild Aircraft Corp.,4 the debtor aircraft manufacturer had paid a creditor
airline $432,380.91 for fuel as well as $3.65MM as advances, which it wrote off as
uncollectible, to keep the airline afloat. The Trustee, Whyte, sought to unwind the


   3 491 B.R. at 766.
   4 6 F.3d 1119 (5th Cir. 1993) (abrogated on other grounds concerning the applicable standard of
review in In re Dunham, 110 F.3d 286 (5th Cir. 1997)).

                                                5


  18-05015 - #80 File 06/20/19 Enter 06/20/19 15:46:13 Main Document Pg 5 of 9
advances as fraudulent transfers under § 548, but the Fifth Circuit rejected the
argument:
                 Finally, we note that Whyte’s attempt to foreclose inquiry
                 into the value derived from Air Kentucky’s continued
                 operation is misguided. According to Whyte, the only value
                 that can be considered is property actually received. Under
                 this view the value of an investment—no matter how large
                 and how probable the potential return—cannot be
                 considered unless it actually pays off, and only to the extent
                 that it does so. Under such a postulation, anyone who
                 provides, deals with, or invests in an entity in financial
                 straits would be doing so at his or her peril under § 548;
                 which means, of course, that few would be likely to do so.

                 The narrow “realized property” approach to value
                 advanced by Whyte finds no approbation in the law.
                 Rather, the recognized test is whether the investment
                 conferred an economic benefit on the debtor; which benefit
                 is appropriately valued as of the time the investment was
                 made. Courts have considered such indirect financial
                 effects as, for example, the synergy realized from joining
                 two enterprises, the increase in a credit line, and the
                 increased monetary “float” resulting from guarantying the
                 loans of another, as constituting value received under §
                 548. We conclude that, when viewed within the appropriate
                 frame of reference, the benefits flowing to Fairchild from
                 keeping Air Kentucky in operation is likewise value for
                 purposes of § 548. And, as discussed above, we also
                 conclude that, for purposes of § 548, the value realized by
                 Fairchild for fuel payments made while Air Kentucky was
                 still flying was sufficient to constitute reasonably
                 equivalent value.5

         In other words, payments under a contract may constitute “reasonably
equivalent value” based on the expected future benefit, notwithstanding the fact that
the Debtor may go into bankruptcy before that benefit is realized. This point is
further illustrated in In re Treasure Valley Opportunities, Inc., 166 B.R. 701 (Bankr.
D. Idaho 1994), in which the court found that the debtor’s payments made to a builder
pursuant to a contract for the construction of a wood pellet production plant were for


   5   6 F.3d at 1126–27 (footnotes omitted).

                                                6


  18-05015 - #80 File 06/20/19 Enter 06/20/19 15:46:13 Main Document Pg 6 of 9
“reasonably equivalent value” even though the debtor “received virtually nothing”
from the builder, NRR, by the time the debtor declared bankruptcy. The court
explained that although the debtor did not end up receiving the plant as anticipated,
“[i]n making the payments to NRR, the debtor obtained two benefits: (1) discharge of
the obligation to pay NRR under the contract terms; and (2) property in the form of
the continued vitality of the contract.”6 Notably, the court considered not just the
discharge of past debt, but also the fact that if the debtor had not made the payments,
the contract would have terminated, and the debtor would not have any chance of the
contractor building the plant.
         In this case, the Court finds that the 2013 Purchase and Installation Contract
between the Debtor and Wessel is a valid and binding contract which was intended
to benefit both parties: for the Debtor, construction of both phases of the Urania
facility, and for Wessel, payment. Both phases were subject to similar terms, and
Phase I was successfully completed pursuant to those terms. Although the Debtor
could have chosen to not proceed with Phase II pursuant to the first Change Order,
once the Debtor did choose to proceed under the second Change Order, both the
Debtor and Wessel were obligated to carry out the Contract as agreed. The Debtor
did so by making the necessary payments (or causing its parent company to pay
them), and Wessel did so by commencing work on Line B1 of Phase II, including not
only design and planning work but also beginning to construct the necessary
equipment. Had the Debtor failed to pay Wessel and thereby breached the Contract,
Wessel would have been able to walk away from it, putting the completion of the
entire facility in peril.
         The Court concludes that the payments the Debtor made on the Contract were
made to satisfy an antecedent debt. Furthermore, the Court concludes that the
Debtor received “reasonably equivalent value” in the form of the expected future
benefit of Phase II, notwithstanding the fact that the Debtor’s bankruptcy resulted
in work stopping and the project ultimately failing. This Court need not address


   6   166 B.R. at 704.

                                            7


  18-05015 - #80 File 06/20/19 Enter 06/20/19 15:46:13 Main Document Pg 7 of 9
whether there are any circumstances in which payment on an antecedent debt would
not constitute “reasonably equivalent value” because this case is not close to any such
line. Because the Court finds that the Debtor received “reasonably equivalent value”
for its payments to Wessel, the Trustee cannot prevail on the constructive fraudulent
transfer claim under § 548(a)(1)(B).

                             Louisiana Revocatory Action and § 544(b)
         The Louisiana revocatory action on which the Trustee’s § 544(b) claim rests is
found in La. Civ. Code art. 2036, which provides: “An obligee has a right to annul an
act of the obligor, or the result of a failure to act of the obligor, made or effected after
the right of the obligee arose, that causes or increases the obligor’s insolvency.” In
Gulf Fleet, after concluding that payment on an antecedent debt cannot support a
constructive fraudulent transfer claim under § 548(a)(1)(B), this Court held that such
payments also cannot support a Louisiana revocatory action:
                 Nor can these allegations support a claim under section
                 544 based on Louisiana law. A revocatory action under
                 Civil Code article 2036 requires that the Trustee plead and
                 prove that the payments at issue “caused” or “increased”
                 Gulf Fleet’s insolvency. La. Civ. Code art. 2036. While the
                 Complaint alleges that Gulf Fleet was insolvent at the time
                 of these payments, it does not plead facts showing that the
                 payments increased insolvency. Rather, on its face, the
                 Complaint merely shows payments in satisfaction of an
                 antecedent debt which, by definition, would not have
                 increased Gulf Fleet’s insolvency.7

         The same holds true here. The Court has already found that the Contract was
valid and binding, and that the payments made thereunder were payments on an
antecedent debt. By definition, the already owed payments did not increase the
Debtor’s insolvency, so they cannot support a Louisiana revocatory action or, by
extension, the Trustee’s § 544(b) claim.




   7   491 B.R. at 766-67.

                                                8


  18-05015 - #80 File 06/20/19 Enter 06/20/19 15:46:13 Main Document Pg 8 of 9
                                 Conclusion

      For the above reasons, the Court will enter a judgment in favor of the
Defendant, Wessel GmbH, and against the Plaintiff, Craig Jalbert, Chapter 11
Liquidating Trustee.




                                    ###




                                       9


  18-05015 - #80 File 06/20/19 Enter 06/20/19 15:46:13 Main Document Pg 9 of 9
